 KUMU RADIO AM/FM73John HuttonCorp., d/b/a KUMURadio AM/FM andAmerican Federation of Television and Radio Art-ists,AFL-CIO. Cases 37-CA-846 and 37-CA-851August 28, 1973DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, AND PENELLOOn July 16, 1973, Administrative Law Judge DavidE. Davis issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.We agree with the Administrative Law Judge thatthe Respondent discharged Tom Carroll in violationof Section 8(a)(3) of the Act and, while we agree thatRespondent's unilateral changes in the work schedulewere unlawful, we only find that such conduct violat-ed Section 8(a)(1) of the Act.' However, we do notagree with the Administrative Law Judge that theRespondent unlawfully interrogated Robert A. Hiteand that it constructively discharged him in violationof the Act.1.The Administrative Law Judge found that theRespondent's president, John Weiser, Jr., coercivelyinterrogated Hite, a regular part-time announcer, ontwo occasions concerning his union adherence andthat of other employees, in violation of Section8(a)(1). The record discloses two luncheon meetingsbetween Weiser and Hite at which the Union wasdiscussed. One was before the election of April 24,1972, when Weiser listed the names of employees hethought would vote for or against the Union and ex-pressed the opinion that the Union would not win.The other meeting was on May 20, after the election(which the Union won by a 9 to 5 vote), when Weiservoiced his disappointment that the Union had beenselected and again made a list of employees and howhe thought each voted. Hite was listed as having votedagainst the Union.21We are not holding Respondent in violation of Sec. 8(a)(5) as the Admin-istrativeLaw Judgedid, because the General Counsel did not allege an8(a)(5) violation at the hearing and, since the issuance of the AdministrativeLaw Judge'sDecision,has advised all the parties that he is not seeking an8(a)(5) finding.SeeSpruce Up Corporation,194 NLRB 841,fn. 1 (1972).2It also appearsthat,after the election,Hite told Weiser that, being aWith respect to the meeting before the election, theAdministrative Law Judge concluded that it tookplace on or about April 20, 1972; but there is norecord evidence to support this date. Hite's testimonyplaced the meeting in March, outside the 10(b) periodherein, as does the General Counsel in his brief to theAdministrative Law Judge. Indeed, at the hearing, theGeneral Counsel stated that this particular incidentwas being introduced as background evidence andnot for the purpose of proving a violation of Section8(a)(1). Regarding the postelection meeting in May, itdoes not appear to us that Weiser actually interrogat-ed Hite on that occasion or otherwise sought to elicitinformation about union adherents, and the findingof unlawful interrogation must therefore be rejected.2.Contrary to the Administrative Law Judge, wefind that Hite voluntarily resigned on October 11,1972, and that he was not constructively discharged inviolation of Section 8(a)(3) of the Act. Hite was apart-time announcer who worked weekdays from 6 to9 p.m. During bargaining negotiations between theUnion and the Respondent, the Union, in July, pro-posed a change in the work schedule which wouldrequire all full-time announcers to work weekdaysand all part-timers to work only on weekends. Thisproposal appealed to Respondent, which had beenconsidering such a change prior to the negotiations,for Respondent's experience showed that its part-timeemployees were absent more often than the full-timeemployees; that it was easier to obtain replacementsfor absentees to work on weekend than on weekdays;and that restricting part-timers to weekends facilitat-ed the achievement of a more consistent presentationof voices during weekday programming.During the first week in October, Colin Sharpe,Respondent's program director, prepared a roughdraft of a new work schedule which assigned the full-time announcers to weekday work and the part-timersto Saturdays and Sundays. Sharpe offered Hite, oneof the most senior employees, a choice of hours forweekend work. Hite said he would think it over. OnOctober 11, Hite informed Sharpe that he would notwork weekends for "personal" reasons' and he re-signed. Sharpe and Weiser expressed regret, but Hitepersisted in this refusal to work. On October 25 Hitecalled to report a change in mind, but a replacementhad been hired by then for weekend work and therewas no other vacancy.member of the Union's negotiating committee,he would behonorbound tomanagement and the Union to make surethat everythingwould be fair andimpartial. Hite considered his relationship withWeiser to be "verydefinitely"friendly and testified, concerning an earlier petitionfiled by theUnion in1971, that he was instrumental in arranging for that petition to be withdrawnand that hetold this toWeiser.He also testifiedthatWeiser confided in himmatters that were confidential.Other testimony describes the given reason as being social obligations.213 NLRB No. 11 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough, as we have found, the Respondent actedprematurely and unilaterally in effecting the changein the work schedule, we do not agree with the Admin-istrative Law Judge that "Hite was set up so that hewould be induced to resign." The union bargainingcommittee, on which Hite sat, itself proposed thechangeover. Apparently, the inability or unwilling-ness of Hite to work weekends was not a foregoneconclusion.4 The Respondent had long favored theidea for business reasons. In addition, there is a lackof evidence manifesting any animus on the part of theRespondent against Hite. He was not thought by Re-spondent to be a union adherent. Indeed, followingthe election,Weiser counted him as one of those whohad voted against the Union and Hite assured Weiserof fair treatment at the bargaining table as a memberof the negotiating committee. When the new workschedule was prepared, Hite was offered a choice ofweekend hours. In all these circumstances, and uponthe entire record, we are not satisfied that the Admin-istrative Law Judge's finding of an unlawful "con-structive discharge" is supported by a preponderanceof the evidence.3. In addition to the recommendations of the Ad-ministrative Law Judge for remedying the unfair la-bor practices committed by Respondent which wehave adopted, we deem it appropriate to order Re-spondent to reinstate, upon request, the work sched-ule of employees in the bargaining unit as it existedprior to the unilateral changes made in October 1972.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, JohnHutton Corp., d/b/a KUMU Radio AM/FM, Hono-lulu,Hawaii, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Discouraging membership in, and concertedactivities on behalf of, American Federation of Tele-vision and Radio Artists, AFL-CIO, or any otherlabor organization, by discharging employees orotherwise discriminating in regard to their hire or ten-ure of employment or any term or condition of em-ployment.(b)Unilaterally instituting changes in work sched-ules or any other term or condition of employment.(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer to Thomas H. Carroll immediate and fullreinstatement to his former position or, if this positionno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights orprivileges, and make him whole, as set forth in thesection of the Administrative Law Judge's Decisionentitled "The Remedy," for any loss of earnings suf-fered as a result of the discrimination against him.(b)Upon request, reinstate the work schedule as itexisted prior to the unilateral changes therein made inOctober 1972.(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its station in Honolulu, Hawaii, copiesof the attached notice marked "Appendix." 5 Copiesof said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by anauthorized representative, of the Respondent, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations ofthe Act not found herein.As alreadyindicated, the recorddiscloses no compelling reason whichprecluded Hite from weekendwork. Indeed, he had workedsome weekendsforRespondent and, soon afterhe quit, he reported his availability forweekend work.5In the event thatthis Order is enforced bya Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted byOrder of theNationalLaborRelations Board" shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, it has been decided that we, John Hutton KUMU RADIO AM/FM75Corp., d/b/a KUMU Radio AM/FM, have violatedthe National Labor Relations Act, and we have beenordered to post this notice and comply with its terms.The National Labor Relations Act gives you, asemployees, certain rights including the right to self-organization and to bargain collectively through arepresentative of your own choosing.WE WILL NOT discourage membership in, or ac-tivitieson behalf of, American Federation ofTelevision and Radio Artists, AFL-CIO, or anyother labor organization, by discharging orotherwise discriminating against our employeeswith regard to their hire, tenure, or any othercondition of employment.WE WILL NOT unilaterally change the workschedules of our employees in the bargaining unitrepresented by the above Union.WE WILL NOT in any other manner restrain orcoerce our employees in the exercise of theirrights guaranteed to them under Section 7 of theAct.WE WILL offer Thomas H. Carroll immediatereinstatement and make him whole for any lossof earnings that he may have suffered, togetherwith interest at 6 percent.WE WILL, upon request, reinstate the workschedule as it existed prior to our unilateralchanges made in October 1972.JOHN HUTTON CORP.,d/b/aKUMU RADIO AM/FM(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13018 Federal Building, Box 36047,450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Administrative Law Judge: The originalcharge in Case 37-CA-846 was filed on October 10, 1972,'and amended on November 28. It alleged that John HuttonCorp. d/b/a KUMU Radio AM/FM, herein called Re-spondent, violated Section 8(a)(1) and (3) of the NationalLaborRelationsAct, as amended, herein called the Act, bydischarging Tom Carroll in order to discourage membershipin American Federation of Television and Radio Artists,AFL-CIO, herein sometimes called the Charging Party orthe Union. The original charge in Case 37-CA-851 wasfiled by the Union on November 1, amended on November28, and alleged that Robert A. Hite was constructively dis-charged by Respondent because of his membership in andactivities in behalf of the Union. The complaint, issued bythe Regional Director for Region 20 of the National LaborRelationsBoard, herein called the Board, on December 8,consolidated for hearing the above-enumerated charges andalleged in substance that Respondent violated Section8(a)(1) and (3) by engaging in certain conduct which inter-fered with, restrained, and coerced its employees in theexerciseof rights guaranteed to them in Section 7 of the Actand discharged Carroll and Hite because of their union orother protected activities. During the course of the hearing,the General Counsel moved to amend the complaint alleg-ing that Respondent in October 1972 unilaterally changedconditions of employment of its employees without properconsultation with the Union and that on or about July 1972Respondent threatened to close down because the employ-ees had selected the Union as their bargaining representa-tive.The motion was granted as Respondent'switnessestestified to matters which would warrant consideration ofthe above allegations. Respondent's counsel was informedhe had an opportunity to further litigate the matters if hedesired. Respondent,in itsanswer while admitting certainallegationsof the complaint, denied it had engaged in anyunfair labor practices.Upon the entire record, including my observation of thedemeanor of the witnesses, and after careful considerationof the briefs filed by counsel for Respondent and the Gener-alCounsel, I make the following:FINDINGS1.RESPONDENT'S OPERATIONSThe complaint alleged, the answer admitted, and I findthat Respondent, a Hawaii corporation, has its main officeand principal place of business in Honolulu, Hawaii, whereit is engaged in the operation of a radio broadcasting sta-tion; during the past calendar year, Respondent, in thecourse and conduct of its business, has received gross reve-nues in excess of $100,000; during the same period of time,Respondent purchased advertising services from points andplaces outside the State of Hawaii in an amount exceeding$40,000; Respondent's facilities are designated as part ofthe National Defense Emergency Broadcast systems; andRespondent is and at all times material herein has been anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(6) and (7) of theAct.1Hereafter all dates will refer to the calendaryear1972 unless otherwisespecified. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDIt is alleged,admitted,and I find that the Union is, andat all times material herein,has been a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues presented at the hearing may be sum-marized as follows:I.Did Respondent discharge Tom Carroll on September19, 1972, because of his union activity or other concertedactivity protected by the Act?2.Did Respondent constructively discharge Robert Hitebecause of his union activity or other concerted activityprotected by the Act?3.Did Respondent unlawfully interrogate employeesconcerning their union activities and/or sympathies?4.Did Respondent threaten to shut down or curtail oper-ations because the employees had selected the Union astheir collective-bargaining representative?5.Did Respondent unilaterally change its employees'working conditions without proper notification to or con-sultationwith the Union, the duly selected bargaining repre-sentative?B. PreliminaryFindingsRespondent,in the operation of its facilities known asStationKUMU AM/FM, employsa staff of regular full-time and part-time employees.Robert Hite was hired as apart-time announcer-newsman in September1968.TomCarroll washired in September 1971 as an announcer-news-man.2C. TheEvidenceJames Kaniau Evans, Jr., a witness called by the GeneralCounsel, testified that he commenced working for KUMUabout the end of March as a news broadcaster after he wasinterviewed by John Weiser, Jr.' According to Evans, Weis-er explained that James Elliott, Respondent's present newsdirector,was unsatisfactory; Evans would replace Elliottwhen Weiser dismissed him; at the present time he couldnot let Elliott go because Elliott was a union agitator andas the station was commencing negotiations with the Uniona problem would be created; Weiser said, "If you want tocome on the station staff with us, I would ask you to supportus with a no vote in the upcoming election"; Evans agreedas he needed the job; Evans commenced working part timefor Respondent at the end of March for $4 per hour withthe understanding that after the election Elliott would bedismissed and Evans would be named as news director.Returning to his conversation with Weiser early in March,2Tom Carroll, priorto his employment by Respondent,had 16 years ofexperiencein radio and television.For broadcasting purposes,Evans testified he uses the name "Kani"° Respondent's president.Evans testified that Weiser asked if Evans' brother would beinterested in working part time thus providing managementwith another "no" vote in the forthcoming election; hisbrother was agreeable, having known Weiser from priorwork association; and his brother known as LawrenceTreadway came to work as a commentator on a part-timebasis.'Testifying further, Evans recalled a conversationwithWeiser sometime around mid-July when he visitedWeiser in his office and that he asked Weiser what washappening with the Union; Weiser looked unhappy sayingthat he thought the Union was out of its mind because ofitsdemands; Weiser then said, "I am going to fix thosebastards. I am going to automate the whole god-damnedFM operation. There aren't going to be any announcers inthere, just technicians, baby and let's see how they likethat"; and Weiser continued by describing a station in Cali-fornia which had successfully automated. Continuing histestimony, Evans stated that on one occasion he had put inconsiderably more than 40 hours of work and had so statedin his timecard and that Colin Sharpe, the program director,told him that he was not going to be paid his overtime, justthe hours of his regular work schedule; thereupon Evanschanged the timecard accordingly; in September there wasa similar occurrence; after he put in his timecard on thatoccasion Weiser Sr. told him that his timecard could onlyreflect his regular work schedule; Sharpe was told by WeiserSr., in Evans' presence, to change the timecard to show just40 hours of hours of work; Evans said that his timecardreflected the actual hours he worked; he was being asked toturn in a timecard that wasn't true; Weiser Sr. insisted thathe change the card and Evans complied; he mentioned theincident to Tom Carroll that afternoon and Carroll said itwasn't right; on September 20 Weiser Jr. asked Evans if hehad told Carroll that he had been instructed to falsify histimecard; Evans admitted he had told Carroll; Weiser thendenied that such an incident had ever occurred; after fur-ther argument,Weiser said, "If that is your attitude youdon't have a job here any more"; and Evans was thenterminated.6On cross-examination, Evans admitted that at one timein New York he had served as a union steward for the unioninvolved herein and that Weiser knew this when he inter-viewedhim early inMarch;Elliottcontinued inRespondent's employ when Evans was discharged; Evanscommenced his conversation with Weiser in July in orderto learn what had happened at a recent negotiation session;Evans did not feel intimidated by Weiser's statement thathe would automate the stations' FM operations; and Evansfelt thatWeiser treated him unfairly over the timecard inci-dents.Thomas H. Carroll, called by the General Counsel, testi-fied that he was hired in September 1971 by Respondent asan announcer and newscaster with some production duties;he was hired by Sharpe; he signed a union card and voteds In the election conducted on April 24, Evans' and Treadway's votes werechallenged.6General Counsel did not allege,nor does he advance the contention thatEvans' discharge was violative of the Act. Rather the General Counsel arguedthat the evidence was admissible as background to show attitude, basicanimus, and to have a full record. The evidence was admitted for this limitedpurpose. KUMU RADIO AM/FM77in the Aprilelection;after the election he was one of theunion negotiators;he participated in four or five negotia-tion sessions;about 4 weeks before the election when theBoard mailed its notice of election to Respondent,Weisercame into the newsroom with the notice in his hand andread the entire notice to him in what Carroll considered avery sarcasticmanner;Weiser asked him where it should beplace;he replied,"Why not putiton the bulletinboard";Weiser said thatit should beplaced in a dark place;Weiserthen placed the notice in a spot whichwas very dark andnobody couldsee it;and several hours later, however, hesaw it on thebulletin board. When Carrollwas hired, he wasassignedto work at the AMstudio from2:30 p.m. to 5 p.m.and at theFM studio,at a different location from 6 p.m. to9 p.m. At a laterdate,a television station offeredCarroll apart-time jobwith the stipulation that the program wouldbe done "live" from 1 p.m. to 2:30 p.m.As this conflictedwith hisKUMU hours,Carroll discussed the matter withSharpe and Weiser.Itwas agreed to change Carroll's start-ing time from2:30 p.m. to 3 p.m. so as to accommodateCarroll. After theelection,John Lanewho was performingthe dutiesof productionmanager for Respondent was ter-minated andCarroll wastold to takeover Lane's hours andduties.The new hourswere posted from 12 noon to 3 p.m.on AMconducting a radio program and then from 3:30p.m. to6 p.m. doing whatever production was necessary. Asthis presented a problem with regard to the live televisionprogramon which he was employed, Carroll wrotea letterto Sharpe explaining his position and pointed out to Sharpethat,whentheyagreed to the change of hours to accommo-date Carroll's part-time television job, it was with the under-standingthat these hours wouldnot be changed.Sharpereplied that there was nothinghe could do. Finally, justbefore the new hours were to become operative,Carroll toldSharpethat he couldnot come in at 12 noon because of hiscommitment to the television station.Sharpe informed himthe problemhad beensolved as the FM operator wanted tochange his hours, thereforeCarrollcould maintain the samehours.Askedifduring his employmentby Respondentthere wereany problems, Carrollsaid therewere four. Thefirsttook place in FebruarywhenKHON-TV askedKUMU if they would trade10 spots advertising one anoth-er. BecauseCarroll was involved withKHON and becauseas Carroll testified he was"on television and somewhat ofa personality,"Weiserasked Carrolifhe would do thescript. As it wasdesired that the television segment be donein eveningclothes, Carroll said he would doit ifWeiserpurchased the evening clothes or secured them by makinga trade witha local clothier.Sometime later,Weiser Sr. indiscussing the matterwith Carroll,learned that there was atradeoffradiotime for the evening clothes and apparentlyvetoed the whole idea.Weiser later accused Carrollof hold-ing up thecompany byrequesting the eveningclothes. Car-roll in finishing his recitalof thisincident stated that he gotthe impressionthatWeiserSr. expected him to do it "forfree aspart of myduties."After theelection,there was theincident concerning the change of hours described aboveafter Lanehad been terminated. Arising fromLane's termi-nation wasthe problemof distributionof Lane's duties withregard tocommercials.As Lane hadbeen doing almost allthe commercials,Carroll talkedwith Sharpe and agreed thatthe commercialsshould be distributedamong other an-nouncers.One exception was made with regard to announc-er BlairRothwell,who was the newsman at the time.BecauseRothwell had "fouled up" a spot, Carroll had beentold to leave nothingcomplicated for Rothwell.The final incident was one withregard to overtime. Ac-cording toCarroll, Sharpe andWeiser agreed sometime inApril shortlyafter Laneleft that, if the workwas light,Carroll could leave early but when thework washeavy hewould stayuntil it was finished.Accordingly, Carroll re-mained many nights until 10,11, 12 or even 1 a.m.This policywas reversedupon the returnofWeiser Sr.from a vacation trip sometimein late Augustor early Sep-tember.Weiser Sr. felt that Carroll should workthe hoursposted onthe board for him .7Asked torelate the events leading to his termination,Carroll testifiedthat the Fridaybefore September 19 he hadworked hisnormal hoursfrom 3 p.m. to 6 p.m., actuallystaying onthe board til 6:05 or 6:10.He then went out tohave a bite to eat,a usual customapprovedby his immedi-ate supervisor.On going out,he checkedwith Hite andRothwell tosee if they wanted coffee.Carroll returnedabout 6:30 p.m. and worked in the production room. About8:35 p.m., Carroll wentintothe FM studio. About 9:10 or9:15 p.m.,Hite,who had replaced Carroll on theboard at6 p.m., came inand talked with him fora few minutes. Thetwo then went downstairsthrough the back exitand had acup of coffee.Hite left about 20 minutes later.At that time,all production work had been done. Carroll toldthe man onthe FM boardthat he was going to the Rainbow Bazar,which is close tothe FM radiostation.Carroll left, with twofriends and returnedabout 9:55 p.m., spoke with JackFrauenheim and left at10:05 p.m. On September 19, Carrollattended a negotiation meeting at7 a.m. Afteran hour anda half of discussions.Hite leftand UnionRepresentativeReevesand Carrollremained.At this point,Weiser Jr. saidhe wanted to dischargeCarroll.Upon being asked byReeves for the reason,Weiser Jr. replied that Carroll hadfalsified his timecard.Carroll replied thatitwas true in thathe had falsified his timecardon company orders by indicat-ing that heleftMonday through Thursdayat 9:45 p.m. andFriday at 10 p.m. when on numerous occasionshe did notleave until10, 11, or 12 o'clock,sometimes even at 1 a.m.The decisionto terminateCarroll wasnot implemented atthat time as Weiser Jr. was asked to reconsiderby McGuirewho sat in on the negotiations as counsel to Weiser Jr.Carroll wasthen informedthat thematter would be dis-cussed withWeiser Sr. and that he shouldcallReeves at2:30 p.m. to findout whether he wasdischarged.Carrollcalled Reeves at2:30 p.m. and wastold thatWeiser Jr.wanted to dischargehim but he was to go tothe station.Carroll arrived at thestation about3:40 p.m. but insisted onreceiving a letter of discharges before he would accept hispaycheck. Carroll received the letterof discharge and hislicense.He turned in hiskey and left.Carroll thentestifiedthat during his employment by Re-7Carroll testified that in filling out his timecard he followed Sharpe's andWeiser's instructions to reflect the hours posted, not the actual hours heworked.sG.C. Exh. 2. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent his work was never criticized and that it was com-plimented on numerousoccasions; that during the Septem-ber 19 negotiationmeeting therewas a discussionconcerning placing the part-time announcers on a schedulefor weekend work only.Itwas mentionedthat such anarrangementwould cause Hite, a part-time announcer, toquit. This fact was acknowledged by Weiser Jr.On cross-examination, Carroll testified that Weiser Jr., onSeptember 19, specifically told him that he was dischargedbecause he left early and falsified his timecard on Friday,September 15, in that Carroll had left at 8:30 p.m. andmarked his timecard as leaving at 10 p.m.; he had workedon the FM until 7 or 10 minutes past 9 because the sched-uled operator, Frauenheim,was late returningand that heleft about 9:10 or 9:15 for coffee; he returned about 9:55or 10 p.m.; all work required of him for that evening hadbeen completed when he left for coffee; Colin J. Sharpe washis immediate supervisor; he had never been informed thatSharpe's approval was necessary to work overtime; the sta-tion did try to accommodate their schedule to any specialrequests by Carroll to fill other obligations, auditions, oroutside appearances; Sharpe may have discussed with himin a critical way his tendency to play certain records toofrequently and to leave more of the production to anotherannouncer; his arrangement with Sharpe had been that hecould leave early if his production work was finished; inAugust this was changed as a result of Weiser Sr.'s orders;Weiser Sr. felt that Carroll's agreementwith Sharpe couldno longer continue because the station had been auditedtwice by the Wage and Hour Division; and after this discus-sion, he wrote on timecards for August 15 and 22 9 thephrase, "These hours are true and correct."Carroll further testified that Robert Hite, HenryReeves,the Union's business manager, and himself composed theteam of negotiators representing the Union; Weiser Jr., Co-lin Sharpe,10 and Buddy McQuire represented the Respon-dent; from February or March until August while he hadthe arrangement with Sharpe, he left early about two orthree times per week, generally about 7 or 7:30 p.m., eventhough he was scheduled to work until 9:45 and that bothSharpe and Weiser Jr. were aware of this.Robert S. Hite, called as a witness by the General Coun-sel, testified that he was employed by Respondent as apart-timeannouncer-newscaster in September 1968; for thepast 1-1/2 years his hours were from 6 to 9 p.m.; he was oneof the members of the negotiating committee; he attendedall four of the negotiatingmeetingswhich generally tookplace about 7:30 a.m.; in March 1972 prior to the electionhe had been invited to lunch by Weiser Jr.; he had a conver-sation with 'Keiser Jr. in the restaurant; Weiser made a liston a piece of paper of those employees who would vote forthe Union; his check of employees showed that the Unionwould not get in; he put three names down who would votefor the Union; Carroll was one of the three; after the elec-tion, about the first week in May, he had another luncheoninvitation from Weiser Jr. at whichtimeWeiser Jr. said hewas very disappointed that the Union had been selected andthat he didn't understand how that happened as he felt sure9 Resp. Exhs. 2 and 3.10 Sharpe attended only one negotiation session.that most of the employees were going to vote against theUnion; he proceeded to make a list of employees indicatingwhich employee had voted for the Union and which em-ployees had voted against the Union; Weiser Jr. said therewere two people that could not be accounted for, Hite andBlairRothwell; and Weiser Jr. felt that he (Hite) had notvoted for the Union and he was very disappointed that itappeared Rothwell had voted for the Union. Continuinghis testimonial account, Hite stated that on October 9,Sharpe told him that they were going to change the workschedules so that all full-time personnel would work Mon-day through Friday and all part-time employees wouldwork on weekends only. Sharpe explained that the changeswere being made because the regular full-time employeeswanted a 2-day weekend off. Sharpe offered Hite thechoice of hours on the weekend because of his seniority.Hite replied that he would think about it. On October 11,Hite againspoke to Sharpe and told him that working dur-ingweekends would "become untenable," and that hewould have to leave the station. On October 23, when Hitecame to the station to pick up his check, he spoke to DavidShayer who was announcing at that time. He asked Shayerhow the new schedule with the "full-timers" during theweek and the "part-timers" on the weekend was workingout. Shayer expressed surprise and said he had never heardof such a schedule and that they were still on the sameschedule. Hite then testified that he listened to the stationduring this period and had heard full-time announcersworking on the weekend.With regard to the incidents of September 15, Hite testi-fied that he arrived at the station at 5:30 p.m., relievedCarroll about 6 p.m. for about 40 minutes while Carroll hadsomething to eat; he was off work at 9 when he went intothe production room and suggested to Carroll that theyhave a cup of coffee; they were gone from 20 to 40 minutes;and he went home and Carroll said he was going back tothe station.On cross-examination, Hite testified that he was em-ployed by Respondent as a regular part-time employee from6 p.m. to 9 p.m., Monday through Friday; about once every2 or 3 weeks he was unable to work and would arrange withSharpe to have someone take his place; when he quit onOctober 11, both Sharpe and Weiser Jr. said they were sorryto see him go but neither of them asked him to reconsider;he called Weiser Jr. about October 22 and told him that ifthey still wanted him he would talk to him about workingweekends;Weiser said he would check out with Sharpe;Weiser Jr. called back and said that, after talking withSharpe, it appeared that they already had hired somebodyelse so that Hite could not be put back to work; on Septem-ber 15, Carroll told him that his workload was heavy; afterhe and Carroll had coffee that evening, Carroll said he hadto go back to finish a "spot"; his relationship with WeiserJr. had been friendly; Weiser Jr. confided in him to someextent; sometime in 1971 a representation petition had beenfiled and Hite spoke to the Union and had it withdrawn;after the election he told Weiser Jr. that being a member ofthe negotiating committee and not coming into any of thebenefits he would be honor bound to management and theUnion to make sure that everything was fair and impartial;he had indicated to Weiser Jr. that "due to my background KUMU RADIO AM/FM79that I was not necessarily adamant about a union"; at theMay luncheon, Weiser Jr. told Hite "I don't believe that youvoted Union"; Hite made no comment; on occasion aboutonce a month he had coffee with Carroll when he (Hite)finished work at 9 p.m.; at timeshe was asked to fill in forsomeone else;shifting of schedules to accommodate some-body was a common practice; and coffeebreaks were acommon practice.Henry Reeves, called by the General Counsel, testifiedthat he was the business representative of the Union andacted as the bargaining agent in behalf of the Union afterits certification;the first bargaining session took place onJuly 11; there had been about five negotiating sessions;prior to the bargaining meeting on September 19, he re-ceived a telephone call from Weiser Jr. informing him thathe was going to discharge Carroll for falsification of histimesheet;Weiser Jr. informed him that Carroll had beenfalsifying his timesheets previously but the incident of Fri-day, September 15, caused him to discharge Carroll; he toldWeiser Jr. that dischargewas a severepenalty; he wantedmore time to go into the reasons for the discharge; WeiserJr. agreed to hold off; as they were meeting the followingmorning, September 19, he would discuss the dischargeprior to the negotiation meeting; on the 19th he and WeiserJr. stepped out of the room where negotiations were beingconducted;Weiser Jr. said he didn't want the kind of em-ployee who would falsifyhis timesheets as it was like steal-ing from the company; he (Reeves) asked for more time;and following the negotiation session that morning WeiserJr. told Carrollhe was discharging him for falsification ofhis timesheets in that on September 15 he left the station at8:30 p.m. and showed on his timesheet that he had workeduntil 10 p.m. Carroll replied that he did not leave, that hehad gone downstairs to have coffee with Hite; Carroll alsotold Weiser that on previous occasions he had an agreementwith Sharpe under which he could leave when productionwork was finished and that afterthis agreementhad beenterminated he had always remained until the scheduledquitting time; and Weiser Jr. stated he was not dischargingCarroll because of incompetence as he regarded Carroll asone of the better announcers in the city. With regard toother matters discussed at this negotiation session,Reevestestified thatWeiser Jr. said that Hite would quit his em-ployment if the Union's proposalwas acceptedfor a 40-hour week consisting of 5 days for full-time employees and24 hours over 2 days of work for part-time employees; Weis-er Jr. said that Hite had said he was available only forweekday work on a part-time basis; and he (Reeves) repliedthat at this point nothing should be done until negotiationshad been completed over hours of work and the part-timeprovision.On cross-examination, Reeves testified that after the ne-gotiation meeting of September 19, 1972, Weiser Jr. agreedto reconsider Carroll's discharge and to notify him of hisdecision; in the afternoon,Weiser Jr. called him on thetelephone and said that it was decided "to go through withthe discharge"; work schedules were discussed during thenegotiations but no agreement was reached;managementdid not notify him of the change inaugurated in the workschedules on October 11, 1972; Hite called him and toldhim that he would have to quit because of the change; andhe had not taken up the matter with Respondent after thechanges were made because there were no further negotia-tion meetings as his two associate negotiators, Carroll andHite, had been discharged.John Weiser, Jr., called as a witness for Respondent, testi-fied that he was the president and general manager of Re-spondent since 1962; he has engaged in negotiations withthe Union whenever requested; as far as he was concernedthey were still negotiating although no agreement had beenreached; Carroll was employed as an announcer, at times anewscaster and a production man; and production wouldrequire Carroll to read copy and record it in his own voice.He would be required to dub tapes sent by advertising agen-cies to the station on cartridges. Dubbing, meaning elec-tronic transfer from one tape to another. Production alsoincludes the making of voice tapes of other staff members,combining them in an artistic manner with music and put-ting them on a cartridge for air play at a later time; Carrollwas assigned production work by Sharpe shortly after theunion election conducted on April 24, 1972; and he (WeiserJr.)made the decision to discharge Carroll on September 18.As to the reason for his decision, Weiser Jr. testified asfollows:A. Because he violated specific instructions whichhad been given to him by his immediate supervisor, bymy father and myself relating to his work duties andwork appearance at the station. And, more specifically,because he fraudulently filled out a time card on thedate of September 15th and upon further investigationinto his other time cards we came up with some otherevidence.Q. On what day did he violate the instructions con-cerning his work schedule?A. September 15, 1972.Testifying further, Weiser Jr. stated that specifically Carrollviolated instructions by leaving the premises withoutSharpe's approval during the time recorded on his timecardas having worked; he learned Carroll left the premises fromJack Frauenheim, an announcer; and Frauenheim calledhim and said, "There is a couple of things you ought toknow here. Tom Carroll has not been doing any work. Hedisappearedas soon ashe got off the air at 6 o'clock anddidn't come back until just before 7 at which time he wentinto the AM studio and talked with Mr. Hite up until justbefore newstime. And then the two of them came in to seeme and I was asked to have a conference. The telephonerang and we couldn't have the conference. The newscastwas over. Mr. Hite went back into the AM studio. Mr.Carroll went back out to somewhere. He just left." WeiserJr. then testified that he did not go down to the station ashe thought that Sharpe may have given Carroll permissionto leave; he called Sharpe and asked him if he knew thatCarroll had left for an hour between 6 and 7 p.m.; Sharpesaid he had not given permission for Carroll's leave for anhour but had told him he could take a break which at themost should last 30 minutes; Sharpe said Carroll shouldhave worked until 10 p.m. and suggested that Carroll mightbe back as it was not yet 10 p.m.; he went to his office about9:10 p.m. trying to catch up some work; he remained in his 80DECISIONSOF NATIONALLABOR RELATIONS BOARDoffice until midnight and did not see Carroll during thatperiod; he checked with Frauenheim who said he hadn'tseen Carroll since after 9 p.m. when Carroll sat in forFrauenheim while Frauenheim went on a break; Carrollthen left with Hite; he became aware Carroll had falsifiedhis timecard on the following Monday, September 18, whenSharpe brought Carroll's timecard to him; by that time he(Weiser Jr.) was "quite upset" because Carroll had violatedinstructions requiring him to remain on the premises; hehad determined that if Carroll's timecard reflected that hehad left the premises he was not going to dismiss him, butifCarroll had falsified his time he was definitely going todismiss him; the timecard showed Carroll working from 3to 10 p.m.; he then called Reeves and told Reeves that heintended to dismiss Carroll and the reasons therefore;Reeves said it was much too harsh and that he wanted toget Carroll's side of the story; Reeves asked him to hold offuntil the next day when they would be meeting in negotia-tions; they met the next day and Reeves told him that hewas blowing the matter all out of proportion and advisedhim not to discharge Carroll; he told Reeves he would waituntil after the negotiationsession;at the conclusion of themeeting he informed Carroll he was being discharged forfalsifying his timecard;McGuire told Reeves that theywould think further about the discharge and would callReeves about 2 p.m.; he (Weiser Jr.) called Reeves about 2p.m. to inform Reeves that the matter had been reviewedbut there was no change and that Carroll was dismissed;and Carroll came in about 30 or 40 minutes later, said heunderstood he was dismissed, turned over his key, requestedthe return of his license, and asked for a letter giving thereasons for his dismissal.Continuing his testimonial account, Weiser Jr. stated thaton October 19 Sharpe and Hite came to his office; Sharpesaid Hite wanted to resign; he told Hite that he was sorryto hear it; he asked Hite if he couldn't find a weekendschedule suitable; Hite replied his weekend social engage-ments would prohibit him from working weekends at thattime; Sharpe had prepared the new schedule after discuss-ing the matter with him early in October; schedules hadbeen discussed for a year; part-time personnel was a prob-lem frequently requiring replacement at the last minute be-cause they failed to show up; full-time employees were moreconsistent; early in October Nick D'Avero applied for full-time employment and there was a need to replace Carroll;itwas decided to putBlairRothwell, who worked in the AMstudio after Hite's shift at 9 p.m., to take Carroll's place anda full-time man could come in 6 p.m. and stay until mid-night; this would leave a part-time opening for weekends;the plan was put into operation and D'Avero was hired andworked from 6 to midnight thus working 3 of the hours thatHite had been working; an applicant who had been on theirwaiting list, Finneran, was hired on October 21 as the part-time employee for the weekend shift; as a result of the newschedule approved, no part-time employees would be work-ing during the week and that was still in effect; Hite calledhim on October 25 and said that he had changed his mind,that he would take a job for Sunday morning; and he toldHite he was very sorry but that a replacement had beenhired and that there was no opening.Weiser Jr. further testified that, in February or March1971, the Union filed a representation petition; he had aconversation with Hite concerning the matter; Hite saidthat in view of Weiser Jr.'s feelings he would try to have thepetition withdrawn; and after the withdrawal of the petitionhe called Hite up to thank him saying to Hite, "You madethe right move there and we appreciate it and will do ev-erything we can to satisfy our employees that they don'tneed to resort to such things as elections and petitions tohave good working conditions at the station." With regardto conversations with Hite in 1972 when the Union againfiled a representation petition,Weiser Jr. testified that heinvited Hite to lunch sometime in April 1972; he thought hemight be able to find out how things were going as Hiteknew he didn't want a union shop; he talked to Hite becausehe thought Hite was a company man and a friend; he toldHite that "we should win the election"; he also said, "Wehave no reason to have this Union come in here. We wantto keep it a family operation and to resolve our differenceson a person-to-person rather than throughsome stranger";he then wrotesome namesdown on a paper and said to Hitethat these people he knew wanted to be in the Union, noth-ing could be done about it, and they couldn't even talk tothem about it according to the law, but that therewere someother people that were not interested in the Union; WeiserJr. then wrote some other names and asked, "What do youthink about this election, how do you think it will go?"; Hitereplied, "Well, I think you will do okay"; Hite also said thatWeiser Jr. did not have to worry as Hite might be asked tobe at the negotiating table and he would see that the de-mands were reasonable; he then said to Hite, "Well, I surehope that never happens. We don't want to have to negoti-ate,we want to win the election"; following theelectionwhich was 9 to 5 in favor of the Union, he again invited Hiteto lunch because he was worried after seeing some contractsin effect at other stations because they would place him "insevere economic hardship"; he told Hite that he was upsetbecause some of the employees had indicated they wereagainst the Union when in fact they were for it; he wasdisappointed as he did not know how the people voted andwhether they were really his friends; the people really didn'trealize his feelings on this; it would be extremely injuriousto the company if the demands were met; they didn't knowwhat they have done to him; he didn't know who voted foror against the Union; he then wrote down a list of names,saying to Hite, "I know, Bob, that you certainly didn't votefor the Union"; Hite affirmed he voted against the Union;Weiser Jr. then said that he was now really in for sometrouble; and Hite said not to worry as he was approachedto be on the negotiation committee and that the demandswould be reasonable.With regard to Evans, Weiser Jr. testified that he washired in March 1972; before he hired Evans he asked himhow he felt about unions; Evans replied that at one time hehad been a shop steward but that "in this market I don'tknow one way or the other. I don't believe that they shouldbe a factor in a market of this size"; he asked Evans, "If wewere to have an election, would you vote for the Union?";Evans replied in the negative; in July he talked with Evansconcerning the status of the negotiations; he had the uniondemands and said to Evans that if he were tosign thecontract the way it was he would literally have to go out of KUMU RADIO AM/FM81business;he also told Evans that there was a station thathad but one announcer as it had a completely taped auto-mated system;he then toldEvans if it was a question ofsigning a contract that may put him out of business, hemight be forced to copy the Los Angeles station;he did notsay to Evans that he would "fix those bastards and auto-mate and therewill be noannouncers at all, just techni-cians";and he did not say he would fix anyone;he just saidif he had to,he would do whatever is necessary includingbringing in equipment to survive.Weiser Jr. continuing hisaccount stated that he did not use any profanity but diddiscuss alternatives that he felt he had with which to dealwith this situation and the demands;he did not tell Evanshe would fire anyone or that he would automate the stationbecause the announcers selected the Union as their repre-sentative.On cross-examination Weiser Jr. admitted that,after theUnion was certified,the Union filed a charge alleging Re-spondent had refused to bargain and that the charge waswithdrawn after the first negotiation session onJuly 11,1972.Weiser Jr. further testifying stated that he ran a happyshop and was very liberal in his personnel policies;Sharpeand Carroll did have anunderstanding effective to the latterpart of Julywhen Weiser Sr. terminated the understanding;he had not instructed Frauenheim to monitor other employ-ees and report to him;he was aware that Carroll tookFrauenheim's place at 9 p.m. on September 15; FrauenheimtoldWeiser Jr. about 9 p.m. that Carroll was back; theWage and Hour Division made two investigations of thetimecards at the station;the last was 1968 and they issuedan order requiring some overtime pay; since then they weresensitiveabout the accuracyof timecards;when he made alist of employees in his two luncheons with Hite he placedCarroll's name as voting for the Union on both occasions;and the changes in scheduling made in October 1972 werenever discussedwith the Union.Jack Frauenheim testified that he is a food broker but hasworked part-time for Respondent since August 1972 as aboard operator in the FM studio of the radio station; thisroom is adjacent to the production room; Carroll had"grumbled" to him sometime in August thet Weiser Jr. hadcomplained about his timecard causing Carroll to put in a40-hour week;on September15, 1972,he arrived at thestudio about5:45 p.m., pulled some records,and was on theair at 6 p.m.; Carroll wasworking inthe AMstudio until6 p.m.; Carroll after that came into the FM studio and askedFrauenheim if he were working the following Monday; hetold Carroll he was not as he worked every other night;Carroll thenfiled his records and left the studio for a coffee-break he next saw him at 7 p.m. for the news broadcast; Hitewas working at that time in the AM studio; Hite and Carrolltalked in the AM studio until about 8 p.m.; they came intoFrauenheim's room about7:55 p.m.; Hite said that it wastime that they should all get together;at that time the tele-phone rang;Frauenheim got tied up on the call;Hite andCarroll left as the news ended; Carroll went into the AMstudio;he concluded that Carroll then left as he did not seeCarroll in the production room; Carroll may have gone inthere but he didn't see him working there; and shortly after8 p.m. he called Weiser Jr.as he was upset because Carrollwas "kind of goofing off."Continuing his testimonial ac-count,Frauenheim stated that Weiser Jr.told him "Justkeep track of him.If he comes back let ene know.Just keeptrack of his time."Askedwhat occurred thereafter,Frauen-heim stated that he went on his break at 8:30 p.m.; he didnot remember seeing Carroll in the station;Carroll was notin the production room but could have been in the station;he (Frauenheim)was late returning to the station; he ar-rived when the 8:55 p.m.news broadcast was almost over;Carrollwas there at that time taking his place;Rothwellwho had been broadcasting the news went over to the AMstudio taking Hite's place;then Hite and Carroll left thestudio;itwas then a few minutes after 9 p.m.; Weiser ar-rived about 9:10 or 9:15 p.m.;he worked until midnight butdid not see Carroll again that evening; Carroll may havebeen in the station someplacebut Carrollwas not in theproduction room.On cross-examination,Frauenheim testi-fied that the reason he called Weiser Jr. about Carroll wasbecause he was a friend of Weiser Jr. and that it irked himto see someone not working when they are supposed to; heconcluded Carroll was not working because Carroll was notin the production room;he was late reporting back to workthat evening after he took his break at 8:30 p.m.; Carrollwas there substituting for him because of his tardiness; ina conversationwith Carrollconcerning September15, 1972,he had told Carroll that he did not know the exact timesCarroll clocked in or out;he had written out his testimonyand discussed it with Weiser Jr.; he no longer had the writ-ten notes;he never called Weiser Jr. about any other em-ployee; he did not complain about Hite on September 15,1972;Weiser Jr. did not ask him to keep an eye onanyotheremployee exceptCarroll;and to the present time he workstwo or three times per week from 6 to midnight,one weekbeing Monday, Wednesday, and Friday.John Weiser,Sr., called as a witness by Respondent,testi-fied that he was Respondent's treasurer;on July 28, 1972,he visited the station in the evening;he frequently works inthe evening;on thisday hewas workingafter 7 p.m.; he hadnoticed on previous occasions that Carroll would not bethere from time to time;he made no record of it; on July28, he saw Carroll leave at 6:10 p.m.; Carroll returned at 7p.m.; he noted these times on a pad on that evening; laterhe talked with Sharpe about it;he made a notation onCarroll's timecard'' for July 28 about the50-minute periodhe was absent;Carrollcame to his office after Sharpe hadspoken to Carroll; he explained to Carroll that the Wageand Hour Department had been checking;Respondent wasobliged to keep accurate records both from an ethical andpractical standpoint;Carroll said that he had an arrange-ment with Sharpe; he told Carroll that Sharpe had no busi-ness making any arrangement;from then on Carroll was toput down the correct hours that he worked; and Carroll wasto receive permission to work overtime hours. Testifyingfurther,Weiser Sr. stated that Evans came in to see himwhen Evans was working for Respondent;he told Evansthat accurate time records should be maintained; workdone at home should also be shown on the timecard; andEvans had to get permission to work overtime.On cross-examination,Weiser Sr. testified that employees enter and11Resp.Exh. 1. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDleave the radio station from the rear and front doors aboutequally;when he is in his office he cannot see when anyoneleaves or enters from the rear door;on July 28 he sawCarroll use the front door and return by way of the frontdoor; he discussed the matter with Sharpe about August 1,1972; Sharpe did not tell him about his arrangement withCarroll and he was not aware of it; two other employees hadtimecards that were erroneous because they had traded offschedules; he did not permit the employees to do so butinsisted that the overtime due one of the employees shouldbe paid; and the July 28 incident was the only time he hada question involvingCarroll.Colin J. Sharpe, called as a witness by Respondent, testi-fied that he has been the program director for Respondentfor the past 4 years; he is responsible for the scheduling ofboth full- and part-time announcers;a full-time announcerworks 40 hours per week while a part-time announcer works12 hours or 15 hours over the weekend period, Saturday andSunday; he attempts to maintain a uniformity of sound; thestation plays basically well-orchestrated standard type mu-sic; because radio is so"fragmentized"the station was seek-ing to secure a rating in one specific type of music;normallythe man in chargeof productionwill use his voicefor pro-duction of live scripts but sometimes he (Sharpe) wouldspecifically designate a particular announcer to voice thespot; Carroll was in charge of production work in Septem-ber;Carroll took over the responsibility for productionwork in April when John Lane quit; Carroll did not takeLane's shift over because Carroll had a contract with atelevision station which required him to work there certainhours; Sharpe made adjustments in Carroll's schedule toaccommodate Carroll; in October he instituted a change inthe schedule whereby all part-time AM personnel wouldwork weekends; the change was instituted because Carrollwas no longer employed by Respondent, Rothwell wasplaced in Carroll's spot, and Rothwell's shift from 9 tomidnight was vacant;in discussing the matter with WeiserJr. he pointed out that D'Avero was available for full-timeeither from midnight to 6 a.m. or 6 p.m. to midnight; afull-time person would be the "only way to run the ship";he showed Weiser Jr, the proposed schedule 12 and WeiserJr. agreed to the changes; at the time he "assumed" Hitewould be available for weekend work; and he spoke to Hiteabout the new schedule and offered Hite a full-time positionconcluding with. "I have got to block this in for consistencyof sound." Sharpe testified that he also offered Hite a choiceof the weekend shifts except for the reservations for himselfand Elliott. Hite said he would think it over and let himknow in about a week, Hite contacted Sharpe about 10 dayslater and told him that weekend work was inconvenient andhe would have to resign. Sharpe replied that he was sorryand said, "I really have a guy looking for a weekend job andIam goingto contact him right away." According toSharpe, Hite said, "I don't blame you for putting the part-timers on weekends for consistency of sound."Sharpe then stated that he passed Weiser Jr.'s office in thecompany of Hite and informed Weiser Jr. that Hite was12Resp.Exh. 5.resigning and Weiser Jr. asked Hite if it were true and Hitesaid it was. Sharpe then was asked if he had any problemswith part-timers. He replied as follows:A. Frankly, yes. Now, Bob was one prime examplethat, quite frankly, I think he was supposed to work afive-day week, three hours a night, I think, on an aver-age of at least one night every other week throughoutthe period of a year. But he couldn't for some obscurereason possibly known only to him or the devil or toGod, I don't know, but he couldn't work forsomethingcoming up. I asked him, "What is it this time, Bob?"And it was the opening of something else. The pointwas it does cost me personal headaches if I have to findsomebody to sit in for him. Sometimes you can getsomebody, but other times I have to just reshuffle peo-ple around and it causes a mess.Sharpe testified that he had on file several applicants forpart-time work and immediately filled Hite's place with anapplicant who could work on weekends only; the followingweek Weiser spoke to him and told him that Hite had hada change of mind concerning weekend work; and he toldWeiser Jr. that he already had a man working "and that wasit."Sharpe agreed that he told Carroll he could leave 15minutes earlierif his work was done but denied that he everagreed that Carroll could leave at 7 p.m. except with specialpermission which was granted on two occasions because ofsome special event.14 With regard to July 28, Sharpe testifiedthatWeiser Sr. brought the timecard for July 28 to hisattentionabout August 1; Weiser Sr. said thathe made anotation on the card that Carroll was absent 50 minutes;Weiser Sr. asked him what was going on; he replied that hedid not authorize 50-minute breaks; when he told Weiser Sr.he would mention this to Carroll, Weiser Sr. said that heshould also mention to Carroll to put the correct hours onhis timecard; he spoke to Carroll that afternoon saying tohim that he had to work the full 40 hours and that histimecard should reflect the exact hours he worked; aboutAugust 15 he had another discussion with Carroll whoquestioned the wisdom of staying until 9:45 p.m. or 10p.m.; and he told Carroll to pace himself on production sothat he would not leave earlier than the scheduled time.Continuing his testimonial account, Sharpe said that hewas at home on September 15 when he received a call fromWeiser Jr. at or about 8:20 p.m.; Weiser Jr. said that he"discovered" that Carroll was not at the station doing hisjob;Weiser Jr. asked him if he had authorized Carroll toleave early; he replied in the negative and Weiser Jr. saidthat he would see him Monday; Weiser Jr. did not speak tohim again that night; his information that night was thatCarroll had left the station and did not return; and onMonday morning he was looking at the timecards whenWeiser Jr. came into his office and took them away.On cross-examination, Sharpe was asked how many em-ployees on the announcing staff were under his supervision,13 I do notcredit this statement.Sharpe, on the whole,as will appear below,14 I credit Carrollin regard to the special arrangements that Sharpe haddid not impress me as a credible witness.with him. KUMU RADIO AM/FM83Sharpe replied, "Taking a roughguess, I would say six, adozen, 15 or 16, 17; I don't know." Testifying further Sharpeagreed that Hite was the last of the part-timers;Hite wasabout second or third in seniorityof the announcers; andhe had nothing to do with Carroll's terminationand was notconsulted. Sharpe concludedhis testimony stating that theOctober schedule was designedto enable all full-time an-nouncers to work from Monday through Friday and that todate he has been unable to accomplish that objective.D. Analysis and ConclusionsThe record amply demonstrates thatWeiser Jr.,Respondent's president and general manager, possessed astrong union animus.His testimonial account in this regardwas candid and highly illuminating. Weiser Jr. visualizedthe adventof the Unionas causing him fatal harm and thata union contract similar to those in effect at other radiostations would put him out of business. He regarded thosewho voted for the Union as no longer his friends and thathe was deceived by them. Weiser Jr. frankly admitted thathe queried Evans prior to his employment as to how hewould vote in the forthcoming representation election. Healso admitted to the two luncheon conversations with Hitein which he expressed his antiunion feelings and interrogat-ed Hite. With this background, I have little difficulty indeciding that Carroll and Hite, the two employeesassistingReeves in the negotiations, were discharged because of theirunion adherence and activity rather than for the reasonsadvanced by Respondent.Despite Sharpe's refusal to acknowledge that Carroll wasa somewhat superior announcer, the evidence shows thatthe privileges and indulgences afforded Carroll were ad-vanced to him because of the esteem in which he was held.Indeed for several months after the election, no steps weretaken to curtail Carroll's privileges and Carroll continued toleave early in the evening whenever in his judgment theworkload permitted.15About August1, as a result of Weiser Sr.'s 16 interference,Carroll was told that he could not leave any earlier than hisscheduled work hour even though he had finished his work.Thereafter, Frauenheim, newly hired, either took it uponhimself or was told to keep an eye on Carroll. Frauenheimtestified he kept track of no other employee. Although I donot regard Frauenheim as a trustworthy witness because ofhis demeanor and manner of testifying, nevertheless, someaspects of his testimony is worthy of comment. He testifiedthat he reported that Carroll was not working because hedidn't see Carroll in the production room or in the studio.At the same time, he conceded that Carroll may have beenin the building at these times. Apparently, Weiser Jr. seizedeagerly on this report and determined to discharge Carrollwithout checking with Carroll or asking Carroll for an ex-planation until September 19 when he informed Carroll he15 1 credit Carrollin his testimonial account in this regard as well as inother respects as it appeared to methat Carrollwas extremely modest, fair,and factual in giving histestimony.I therefore acceptCarroll's version ofevents andreject contrary testimonyof other witnesses when there is aconflict.16The evidence shows that WeiserSr. exercised the ultimateauthority.was discharged. As I reconstruct the timetable for Septem-ber 15, Carroll left the studio at 6:10 p.m. and returned at6:40 p.m., an absence of 30 minutes thereby within the 30minutes allowable according to Sharpe's testimony. Frauen-heim on the same date testified that he left at 8:30 p.m. andwas late returning so that Carroll had to take Rothwell'splace 17 at a time when news was being broadcasted at 8:55p.m. Consequently, it appears that Frauenheim took a half-hour break and was late for a job that required someone tosubstitute for him. On the other hand, Carroll had fulfilledall obligations including those relating to production work.While there is no evidence that any work assigned to Carrollwas neglected by him on September 15, with regard toFrauenheim there is. Nevertheless, as Reeves so aptly stat-ed,Weiser Jr. proceeded to blow up Carroll's alleged time-card entry into an issue requiring discharge. In addition, itseems rather clear that the 1968 order of the Wage and HourDivision constituted a mere pretext for the strict enforce-ment of the timecardrule againstCarroll. If this order wasin fact to be interpreted as requiring exacting accounting ofall hours, it is obvious that it was ignored insofar as Carrollwas concerned for almost a year. Later that evening, I findthat Carroll left about 9:10 p.m. and returned about 9:55.He then remained in the studio until 10:05 p.m. It wouldappear, therefore, that he was absent for 45 minutes. Thefact is,however, he did return to the studio and had in-formed a coworker where he was going. Accordingly, it isclear he did not neglect his work and was available if anymatter arose. His tardiness for 15 minutes on this occasionhardly merits the extreme penalty of discharge, especiallywhen this is weighed against Weiser Jr.'s expressed unionanimus.Weiser Jr.'s admission that employees had liberal work-ing conditions at Respondent's place of business is fortifiedby the record and is a further indication that the allegedderelictions of Carroll on September 15 18 hardly warrantedthe concern, anger, and retaliation exercised by Weiser Jr.I am convinced that Weiser Jr.'s concern, anger, and retalia-tion were due to the continued presence of the Union, theimminent necessity for concluding negotiations, and thecontinued presence of Carroll and Hite at the negotiationsessions.Accordingly, I find that Carroll was dischargedbecause of his union adherence and activity in violation ofSection 8(a)(1) and (3) and that the reasons for Carroll'sdischarge advanced by Respondent were pretextual.Hite's resignation, I find to constitute a constructive dis-charge. Clearly, Hite was set up so that he would be inducedto resign.Weiser Jr. testified that he knew early in thenegotiations that, if part-time announcers were employedon weekendsonly, Hite wouldresign.19On the other hand,Sharpe testified that he did not know that Hite would resignunder the new scheduling program until he talked with himon October 9. I do not credit Sharpe in this regard, as I amconvinced that, when Sharpe and Weiser Jr. discussed thenew scheduling, Weiser Jr. told Sharpe that Hite would notwork weekends. Moreover, the new scheduling constitutesa change in working conditions which is a mandatory sub-17Rothwell in turn filled in for Frauenheim.1aThe only reason asserted by Respondent as the cause for Carroll's dis-charge.19 In fact Weiser Jr.made this known to Reeves on September 19. 84DECISIONSOF NATIONAL LABOR RELATIONS BOARDject for collective bargaining. The unilateral imposition ofthese changes by Respondent therefore constitutes a clearviolation of the Act. Especially is this true when Reeves'credible testimony on the subject is considered. Reeves, itshould be recalled, testified that he proposed confining part-time announcers to weekend work, that Weiser Jr. thenremarked that Hite could not work on weekends, and thatthereupon Reeves cautioned Weiser Jr. to make no changesuntil they came to agreement in the negotiations. Neverthe-less,Respondent put these changes into effect and therebyeliminated Hite as an employee. Weiser Jr.'s obvious dis-pleasure and resentment toward Hite undoubtedly mani-fested itself when he finally realized that Hite had indeedvoted for and was an adherent of the Union. Under thesecircumstances, I find that Hite was discharged in violationof Section 8(a)(1) and (3) of the Act.I find that the evidence is insufficientto sustainthe Gen-eralCounsel's allegations that Respondent threatened tocease itsoperations because the employees voted for theUnion. I also find that the evidenceis insufficientto sustainthe allegation that Respondent threatened to automate itsoperations because the employees had voted for the Union.With regard to both the foregoingallegations, I credit Weis-er Jr.'s testimony that he prefaced the possibility of shuttingor automating on the condition that if the union terms weretoo harsh. I do not regard the statements so conditioned anduttered ona singleoccasion to one employee as conveyingthreats in violation of the Act.As indicated above, I do find that Respondent throughWeiser Jr. unlawfully and coercively interrogated Hite ontwo occasions. I further find, as indicated above, that Re-spondent violated Section 8(a)(5) and (1) of the Act 20 byunilaterally instituting the new scheduling.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.The followingemployees of Respondent constitute aunit appropriate for purposes of collective bargaining with-in the meaning of Section9(b) of the Act:All regular full-time and regular part-time announcersand newscasters employed by Radio Station KUMU,excluding office clerical employees, salesmen, confi-dential employees, professional employees, guardsand/or watchmen, and supervisors as defined in theAct and all other employees.4.At all times since April21, 1972,the Union has been20 The General Counsel, when amending the complaint, did not allege aviolation of Sec. 8(a)(5) of the Act. The language of the amended allegationand the evidence clearly establishes such a violation.and is the exclusive representative of all employees withinthe above appropriate unit for purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5.By unlawfully and unilaterally instituting changes inthe work schedules of the employees in the above appropri-ate unit on or about October 11, 1972, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act.6.On or about April 20, 1972, and on or about May 20,1972, Respondent unlawfully and coercively interrogatedan employee concerning his union adherence and activityand the union adherence and activities of other employeesin violation of Section 8(a)(1) of the Act.7.Respondent discharged Thomas H. Carroll September19, 1972, and Robert S. Hite on October 11, 1972, becauseof their union and concerted activities and thereby violatedSection 8(a)(3) and (1) of the Act.8.Respondent did not threaten to shutdown its opera-tions because the employees had voted for the Union.9.Respondent did not threaten to automate its FM oper-ations because the employees had voted for the Union.10.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.11.Alleged violations of the Act not found to constitutea violation herein are hereby dismissed.THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1), (3), and (5)of the Act, I shall recommend that it be required to ceaseand desist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Thomas H. Carroll on September19, 1972, and Robert S. Hite on October 11, 1972, werediscriminatorily discharged and thereafter unlawfully re-fused reinstatement, I shall recommend that Respondentoffer them immediate and full reinstatement to their formerpositions or, if those positions no longer exist, to substantial-ly equivalent positions, without prejudice to their seniorityor other rights or privileges and make them whole for anyloss of earnings that they may have suffered as a result ofthe discrimination against them. The sums payable toThomas H. Carroll and to Robert S. Hite shall equal theamount they would have earned from the date of theirdischarge to the date of reinstatement, less any net earningsduring the said period. Backpay shall be computed in accor-dance with the formula outlined in F.W. Woolworth Com-pany,90 NLRB 289 (1950), with interest on backpaycomputed in the manner set forth inIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962). I shall further recommendthat a requirement be included that, upon request, Respon-dent shall bargain collectively in good faith concerning wag-es, hours, and working conditions with the Union as theexclusive representative of its employees in the appropriateunit, and, if an understanding is reached, embody suchunderstanding in a signed, written agreement.[Recommended Order omitted from publication.]